Title: From Benjamin Franklin to Timothy Horsfield, 16 January 1756
From: Franklin, Benjamin
To: Horsfield, Timothy


Dear Sir
Hayes’s Jan. 16. 1756
I received your Favour, and thank you for your kind Cautions.
The Bearer, Mrs. McClean, is recommended to me as an Object of Charity, proper to receive some part of that sent from below. She requests a Line from me to you, which I give, not doubting but you will consider her in the Division, so far as may be proper. My Respects to good Mrs. Horsefield, Mr. Spangenberg, Mrs. Edmonds, Mr. Bomper, &c. I am, Sir Your humble Servant
B Franklin
 Addressed: To / Timothy Horsfield Esqr / Bethlehem
Endorsed: Mr: Franklin
